                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:20CV537-GCM

In re:                                    )
                                          )                    Chapter 11
KAISER GYPSUM COMPANY, INC., et al.,      )                    Case No: 16-31602 (JCW)
                                          )                    (Jointly Administered)
      Debtors.                            )
__________________________________________)

       This matter is before the Court upon Truck Insurance Exchange’s Motion to Set Briefing
Schedule and Page Limits. Upon consideration of the matter, the Court will allow the motion and
hereby sets the following page limits and briefing schedule:
       IT IS THEREFORE ORDERED that Truck shall have until November 4, 2020 to file its
Objection to the Bankruptcy Court’s Proposed Findings of Fact and Conclusions of Law and
may file a brief of no more than 70 pages in support. Each Plan Proponent shall have until
December 4, 2020 to file their responses to Truck’s objection, each brief not to exceed 40 pages.
Truck shall thereafter have until January 1, 2021 to file a Reply not to exceed 25 pages.


                                    Signed: October 28, 2020




         Case 3:20-cv-00537-GCM Document 20 Filed 10/29/20 Page 1 of 1
